Opinion by
Johnson, J.
At the trial, the record in Atlas Converting Co. v. United States (26 Cust. Ct. 198, C. D. 1324), involving nylon yarn wound upon both cones and spools, was incorporated herein. In the incorporated case, the court found nothing in the evidence submitted tending to controvert the correctness of the return of net weight of the nylon yarn, and the presumption of correctness of the collector’s action not having been overcome, the court was constrained to overrule the protests therein. In the pending case, it was held that there was no evidence introduced to establish that the invoice tare correctly represented the actual tare, rather than the tare returned by the Government weighers, whose weight returns stand presumptively correct, unless overcome by evidence presented before the court. In view of the lack of evidence in the incorporated case as well as in the case at bar, the protest was overruled.